COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  C & C Road Construction, Inc./SAAB Site       §              No. 08-17-00056-CV
  Contractors, L.P.,
                                                §                 Appeal from the
                       Appellants,
                                                §           County Court at Law No. 6
  v.
                                                §            of El Paso County, Texas
  SAAB Site Contractors, L.P./C & C Road
  Construction, Inc.,                           §              (TC# 2014DCV2960)

                       Appellees.               §

                                                §
                                           ORDER

        The reporter’s record for the above mentioned cause is incomplete because the substitute
court reporter, Lisa DeMello, has not filed her portion of the reporter’s record. Ms. DeMello’s
portion of the reporter’s record was due to be filed on May 29, 2017. The Clerk’s Office has
attempted to communicate with Ms. DeMello about the past due record but has received no
response. Appellant’s counsel, John Mobbs, has contacted Ms. DeMello to make financial
arrangements to pay for the record, but he has not received any response. Therefore, it is the
ORDER of this Court that Ms. DeMello communicate with Appellant’s counsel immediately and
notify him regarding the cost of the record so that payment may be made.

        It is further ORDERED that Ms. DeMello prepare and file her portion of the reporter’s
record with this Court on or before July 14, 2017. Failure to properly prepare and file the
reporter’s record on or before July 14, 2017 may require this Court to order the trial court to
conduct a hearing to determine why the reporter’s record has not been filed. The Court may also
consider whether it is necessary to issue a show cause order.

       IT IS SO ORDERED this 12th day of June, 2017.

                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.